
	
		I
		111th CONGRESS
		1st Session
		H. R. 562
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Abercrombie (for
			 himself, Ms. Berkley,
			 Mr. Blunt, and
			 Mr. Putnam) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  deduction for the travel expenses of a taxpayer’s spouse who accompanies the
		  taxpayer on business travel.
	
	
		1.Restoration of deduction for
			 travel expenses of spouse, etc. accompanying taxpayer on business
			 travel
			(a)In
			 generalSubsection (m) of
			 section 274 of the Internal Revenue Code of 1986 (relating to additional
			 limitations on travel expenses) is amended by striking paragraph (3).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
			
